Citation Nr: 0102220	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military duty from February 1989 to 
June 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


REMAND

The veteran has contended that she was subjected to a 
personal assault of a sexual nature in service that led to 
the development of PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2000); Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997).

In an April 1998 statement, the veteran's treating VA 
psychologist diagnosed PTSD due to sexual trauma in service.  
However, according to a December 1998 VA examination report 
bya psychiatrist, a clinically significant mental disorder 
could not be established.

In February 1999, the RO denied the veteran's claim, in part, 
on the basis that there was no competent evidence of record 
to corroborate that she was actually sexually assaulted 
during service.  However, pertinent provisions of Manual M21-
1 specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. at 128.  M21-1, Part III, Change 
49 (February 1996) par. 5.14c.  See also YR v. West, 11 Vet. 
App. 393, 399 (1998).  

The record reflects that the veteran's service medical 
records are silent as to any complaints of rape or other 
physical assault during her period of active military 
service.  An April 1989 Orlando clinical entry reflects her 
complaints of coughing up sputum with blood but she denied 
having chest pain or shortness of breath and did not appear 
in acute distress.  The impression was URI/pharyngitis.  A 
May 1989 gynecological record reflects the veteran's 
complaints of pain while urinating and vaginal burning not 
associated with urination.  Pelvic examination findings were 
essentially normal and a urinary tract infection was 
diagnosed.

Post service, March 1995 VA examination reports note the 
veteran's history of two miscarriages despite prenatal care.  
Diagnoses included adjustment disorder and depressed mood, 
resolved.  

In a March 1999 written statement, the veteran said that 
while serving with the VA-42, NAS Oceana, (some time between 
August 1989 and January 1992), she filed for a Captain's Mast 
against ADAN Kenneth Crook, due to harassment.  Further, in 
1993, she was pushed and grabbed by AD1 Arce, her shop 
supervisor at VF-101, NAS Oceana.  The veteran requested that 
the RO obtain records from NAS Oceana to show the Captain's 
Masts from VA-42 in 1989 to 1992 and from VF-101 in 1992-
1993.

At her September 1999 personal hearing at the RO, and in a 
lengthy April 1998 statement in support of her claim, the 
veteran described the details of her alleged sexual assault.  
She reported that it occurred in approximately April 1989, 
while she was stationed in Millington, Tennessee, during 
training.  At an off base party, the veteran stated that she 
was hit in the chest and sexually assaulted by two of her 
instructors, but she did not report the incident.  She 
variously indicated that another woman, assaulted before her, 
was present at the veteran's assault.  The veteran said that 
after the incident, in April 1989, she went to the clinic 
with complaints of coughing up blood.  No officers were 
notified of the alleged incident, but she described it to her 
first husband and, soon after, in July 1990, they divorced.

There is no indication that the RO attempted to verify the 
stressor information provided by the veteran.  While her Navy 
personnel records are associated with the claims file, there 
is no indication that the RO attempted to obtain the 
veteran's VA outpatient mental hygiene clinic treatment 
records, described in the April 1998 VA psychologist's 
statement, or the Captain's Mast records requested in her 
March 1999 statement.

As noted above, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See YR 
v. West, 11 Vet. App. at 399.  Certain provisions of Manual 
M21-1 are the equivalent of VA regulations, and the Secretary 
must comply with them.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); M21-1, Part III, Change 49 (February 1996) par. 
5.14c.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she provide specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, from whom she received 
treatment for the disability at issue.  
When the requested information and any 
necessary authorization have been 
received, the RO should make all 
reasonable attempts to obtain copies of 
any pertinent records.  In any event, the 
RO should request all of her VA 
outpatient records, including mental 
hygiene clinic records dated from October 
1997 to the present from the VA medical 
center in Battle Creek, Michigan, and 
associate them with the claims files. 

2.  The RO should consult M21-1, Part 
III, Change 49 (February 1996) par. 
5.14c, "PTSD Claims Based on Personal 
Assault", regarding the need for 
additional development to corroborate the 
veteran's claim.  The RO should make all 
reasonable attempts to obtain other 
records that may be needed, to include 
any reports from the military police, 
shore patrol, provost marshal's office or 
other military law enforcement.  It may 
be necessary to call the unit at the 
military installation where the records 
may be located:  

a) The RO should request the National 
Personnel Records Center (NPRC) to 
furnish a copy of the personnel 
records of ADAN Kenneth Crook 
regarding the Captain's Mast from 
VA-42 at NAS Oceana, and of AD1 Arce 
regarding the Captain's Mast from 
VF-101, NAS Oceana, in 1993.  If 
this information cannot be located, 
copies of the unit's judicial 
punishment book or records from the 
Office of the Judge Advocate General 
should be requested.

b) The RO should also consider 
development of alternative sources 
of information if the appellant 
identifies such sources.  

c) The RO should contact the veteran 
regarding the last known location of 
her first husband.  Then, the RO 
should, if possible, request that a 
field examiner interview him in 
order to verify her allegations that 
she informed him of a sexual assault 
in service in 1989.  If a field 
examination is not possible, and 
that should be documented, 
contacting him by telephone or 
letter in order to corroborate the 
veteran's assertions would be 
appropriate.  All efforts to contact 
the veteran's former husband should 
be documented in the claims file.  

d) Regarding any development letter for 
PTSD claims based on personal 
assault, the RO should consider M21-
1, Part III, Change 55 (April 1996), 
Exhibit A.4, "Suggested Attachment 
To Letter To Veteran Requesting PTSD 
Information Concerning An In-Service 
Personal Assault" or an attachment 
developed locally.


3.  Upon completion of the above, whether 
or not the veteran's alleged stressors in 
service are verified by the RO, she 
should be afforded a VA examination by a 
psychiatrist who has not previously 
examined her, to determine the nature and 
extent of any psychiatric disorder(s) 
found to be present, including post-
traumatic stress disorder.  All indicated 
tests should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
claims folders should be made available 
to the examiner prior to examination and 
the physician's review of the records 
should be noted in the examination 
report.  The examiner is requested to 
review the claims folders in detail, 
including the service medical records and 
all reports of previous examination and 
treatment.  The examiner is requested to 
reconcile any conflicting diagnoses of 
psychiatric disability, and render an 
opinion as to the likelihood that any 
post service diagnosed psychiatric 
disorder had its onset in service or is 
otherwise related thereto.  The examiner 
is asked to specifically address the 
opinions expressed in the April 1998 
statement from the veteran's treating VA 
clinical psychologist-who diagnosed PTSD 
due to sexual assault in service-and the 
December 1998 VA examination report-that 
reflects no clinically significant mental 
disorder.  The diagnosis should conform 
to the psychiatric nomenclature and 
diagnostic criteria contained in DSM- IV.



4.  After the development requested has 
been completed to the extent possible, 
the RO should again review the record and 
determine whether there is evidence, 
other than the veteran's allegations, 
that the claimed inservice stressor 
actually occurred and if she has PTSD 
which has been related to such a 
stressor.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative, if any, should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



